Exhibit 10.2
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”), dated as of March 25, 2008 (the
“Initial Closing Date”), is entered into by and among Modigene Inc., a Nevada
corporation (“Borrower” or the “Company”), and The Frost Group, LLC, a Florida
limited liability company (the “Frost Group”).
 
RECITALS
 
WHEREAS, the Company desires to obtain a $10,000,000 (the “Available Amount”)
line of credit to Borrower for general business purposes (the “Line of Credit”),
and the Frost Group is willing to make available to the Company the Line of
Credit, all on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly and mutually acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE I
LINE OF CREDIT
 
Section 1.1. The Line of Credit. From time to time prior to the Maturity Date
(as defined in the Note (as hereafter defined)), subject to the provisions
below, the Frost Group shall make Advances (as hereafter defined) to Borrower,
which Borrower shall pay and may reborrow, so long as the aggregate amount of
Advances outstanding at any one time shall not exceed the Available Amount.
 
Section 1.2. Note. The indebtedness of Borrower to the Frost Group will be
evidenced by a note and security agreement in substantially the form of Exhibit
A (the “Note”). The original principal amount of the Note will be $10,000,000;
provided, however, that notwithstanding the face amount of the Note, Borrower’s
liability under the Note shall be limited at all times to its actual
indebtedness, principal, interest, fees, charges, expenses and reasonable
attorneys’ fees and costs owing by Borrower to the Frost Group (or any permitted
assignee) pursuant to or evidenced by the Note or this Agreement, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including Lender’s Expenses (collectively, the
“Obligations”), in each case as then outstanding hereunder and under the Note.
As used herein, “Lender’s Expenses” means all reasonable attorneys’ fees, costs
and expenses incurred in amending, enforcing or defending the Note (including
fees and expenses of appeal or review), including the exercise of any rights or
remedies afforded under the Note or under applicable law, whether or not suit is
brought, whether before or after bankruptcy or insolvency, including without
limitation all fees and costs incurred by the Frost Group in connection with the
Frost Group’s enforcement of its rights in a bankruptcy or insolvency proceeding
filed by or against Borrower or its property.


--------------------------------------------------------------------------------



Section 1.3. Use of Proceeds. Funds advanced under the Line of Credit shall be
used for working capital or general corporate purposes of Borrower, as approved
by the Company’s Board of Directors.
 
Section 1.4. Payment of Outstanding Amount. The aggregate Obligations
outstanding on the Maturity Date shall be due and payable in arrears on the
Maturity Date in accordance with the terms of the Note.
 
Section 1.5. Interest. Interest on the outstanding principal amount of the Line
of Credit shall accrue at a rate equal to ten percent (10%) per annum,
compounded quarterly (the “Interest Rate”), and shall be payable on the last day
of each calendar month until the repayment in full of all Obligations, the
termination of this Agreement and cancellation of the Note.
 
Section 1.6. Default Rate. Upon the Maturity Date, whether by acceleration,
demand or otherwise, and at the Frost Group’s option upon the occurrence of any
Event of Default (as defined in the Note) and during the continuance thereof,
the Note shall bear interest at a rate that shall be five percent (5.0%) in
excess of the Interest Rate but not more than the maximum rate allowed by law
(the “Default Rate”). The Default Rate shall continue to apply whether or not
judgment shall be entered on the Note. The Default Rate is imposed as liquidated
damages for the purpose of defraying the Frost Group’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Frost Group’s exercise of any rights and remedies hereunder or under applicable
law, and any fees and expenses of any agents or attorneys which the Frost Group
may employ. In addition, the Default Rate reflects the increased credit risk to
the Frost Group of carrying a loan that is in default. Borrower agrees that the
Default Rate is a reasonable forecast of just compensation for anticipated and
actual harm incurred by the Frost Group, and that the actual harm incurred by
the Frost Group cannot be estimated with certainty and without difficulty.
 
Section 1.7. Advances. Borrower shall give the Frost Group prior written notice
not later than 3:00 p.m., Eastern Time, on the third business day prior to the
date of any advance of credit pursuant to the Line of Credit hereunder (an
“Advance”). Any such notice shall be in the form of the Borrowing Notice set
forth as Exhibit B (the “Borrowing Notice”), shall be certified by the president
of Borrower, and shall set forth the aggregate amount of the requested Advance.
Upon receiving a request for an Advance to which Borrower is entitled hereunder
and under the Note, and provided there is no Event of Default, the Frost Group
shall make available to Borrower the amount of the requested Advance by wire
transfer of immediately available funds to a bank account designated by Borrower
on the third business day after receipt of such Borrowing Notice.
 
Section 1.8. Prepayment. Borrower may prepay the outstanding Obligations under
the Line of Credit at any time without premium or penalty. Prepayments of all or
any portion of the Obligations shall not reduce the Available Amount, and funds
may be reborrowed hereunder up to the Available Amount, subject to the provision
hereof and the Note.
 
Section 1.9. Payment Application. Any and all payments on account of the
Obligations will be applied first to accrued and unpaid interest and second to
outstanding principal and other sums due hereunder. If Borrower makes a payment
or payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other person under any
bankruptcy act, state, provincial or federal law, common law or equitable cause,
then to the extent of such payment or payments, the Obligations or part thereof
hereunder intended to be satisfied shall be revived and continued in full force
and effect as if said payment or payments had not been made.

- 2 -

--------------------------------------------------------------------------------



Section 1.10. Conditions to First Advance. The obligation of the Frost Group to
make the first Advance shall be subject to the Frost Group’s receipt of the
following documents, each in form and substance reasonably satisfactory to the
Frost Group:
 
(a) This Agreement. This Agreement duly executed by Borrower.
 
(b) Secured Promissory Note. The Note duly executed by Borrower.
 
(c) Borrowing Notice. A completed Borrowing Notice required under Section 1.7
hereof.
 
(d) Borrower Secretary’s Certificate. The duly authorized Secretary of Borrower
shall have delivered a certified copy of Borrower’s Certificate of
Incorporation, and a certificate as to its Bylaws and resolutions adopted by its
board of directors authorizing this Agreement and the transactions contemplated
hereby.
 
(e) Third-Party Consents. Borrower shall have procured all of the third-party
consents specified in the schedules to the Stock Purchase Agreement which are
required to be procured by Borrower before it can incur the indebtedness
evidenced by the Note and otherwise commit itself to its obligations hereunder.
 
(f) Warrant Certificate. A Warrant Certificate duly executed by Borrower
representing the Warrants issuable upon the first Advance in accordance with
Section 1.12 below.
 
(g) Other Documents. Such additional documents as the Frost Group reasonably may
request.
 
Section 1.11. Subsequent Advances. The obligation of the Frost Group to make
additional Advances shall be subject to the Frost Group’s receipt of a completed
Borrowing Notice and such additional documents as the Frost Group reasonably may
request and the absence of any Event of Default.
 
Section 1.12. Warrants. In consideration of the extension of credit hereunder,
upon the first Advance, Borrower will grant to the Frost Group Warrants
(the“Warrants”), which warrants will be issued substantially in the form
attached hereto as Exhibit C (the “Warrant Certificate”), with an exercise price
equal to $0.99 per share and will provide such parties the right to buy One
Million Five Hundred Thousand (1,500,000) shares of Common Stock (as hereafter
defined).

- 3 -

--------------------------------------------------------------------------------


 
ARTICLE II
CLOSINGS
 
Section 2.1. Initial Closing. The closing of this Agreement (the “Initial
Closing”) shall take place at the offices of The Frost Group, in Miami, Florida,
or at such other location(s) as the parties may agree commencing at 2:00 p.m.
local time on the Closing Date (as defined in the Stock Purchase Agreement (as
hereafter defined)). At the Initial Closing:
 
(a) Borrower shall deliver to the Frost Group a fully executed copy of this
Agreement, the Note and the other documents described in Section 1.10.
 
(b) The Frost Group shall deliver to Borrower a fully executed copy of this
Agreement.
 
Section 2.2. Subsequent Closings. The closing of any subsequent advance under
this Agreement shall take place at the offices of The Frost Group, in Miami,
Florida, or at such other location(s) as the parties may agree commencing at
2:00 p.m. local time on the date set forth in the Borrowing Notice. At each such
subsequent closing, the Frost Group shall have timely received a completed
Borrowing Notice and such additional documents as the Frost Group reasonably may
request.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BORROWER
 
Borrower represents and warrants to the Frost Group as of the date of this
Agreement as follows:
 
Section 3.1. Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, and duly
authorized to carry on the business presently conducted by it. The Company is
qualified to do business in every other jurisdiction in which the nature of its
business or location of its properties requires such qualification, except where
the failure to so qualify could not reasonably be expected to have a material
adverse effect upon the business, operations, assets, liabilities or condition
(financial or otherwise) of the Company taken as a whole (“Material Adverse
Effect”). The copies of the Company’s articles of incorporation and by-laws,
which have been furnished to the Frost Group are correct and complete and
reflect all amendments made thereto at any time prior to the date of this
Agreement. The Company has one wholly-owned subsidiary, Modigene Inc., a
Delaware corporation (“Modigene DE”), and Modigene DE has one wholly-owned
subsidiary, Modigene Ltd., an Israeli corporation (“Modigene Ltd.”).
 
Section 3.2. Capitalization.
 
(a) As of the date of this Agreement, the authorized capital stock of the
Company consists of:
 
(i) Three Hundred Million (300,000,000) shares of common stock, $0.0001 par
value per share (“Common Stock”), of which Thirty-five Million, Five Hundred
Forty-nine Thousand and Twenty-eight (35,549,028) shares are issued and
outstanding; and

- 4 -

--------------------------------------------------------------------------------



(ii) Ten Million (10,000,000) shares of preferred stock, $0.0001 par value per
share (“Preferred Stock”), Eight Hundred Thousand (800,000) of which have been
designated Series A Preferred Stock (the “Series A Preferred”), all of which are
issued and outstanding.
 
(b) As of the date of this Agreement, the Company has reserved:
 
(i) the Series A Preferred for issuance pursuant to that certain Series A
Preferred Stock Purchase Agreement between Frost Gamma Investments Trust, Jane
Hsiao, Subbarao Uppaluri and Steven D. Rubin (collectively, “Purchasers”) and
the Company (the “Stock Purchase Agreement”);
 
(ii) sufficient shares of Common Stock for issuance upon conversion of the
Series A Preferred;
 
(iii) One Million Nine Hundred Forty-nine Thousand Six Hundred Seventy-Five
(1,949,675) shares of Common Stock issuable to employees, consultants and
directors upon the exercise of options (“Options”) to purchase Common Stock
originally granted pursuant to the Modigene Inc. Stock Incentive Plan as adopted
by Modigene DE on December 15, 2005 (the “2005 Stock Plan”) and assumed by the
Company, all of which Options have been granted as of the date of this
Agreement;
 
(iv) Three Million (3,000,000) shares of Common Stock issuable to employees,
consultants and directors upon the exercise of Options to Purchase Common Stock
granted pursuant to the Modigene Inc. Equity Incentive Plan (the “2007 Stock
Plan”), of which Options to purchase an aggregate of Two Million Five Hundred
and Ninety Thousand (2,590,000) shares of Common Stock have been granted as of
the date of this Agreement; and
 
(v) Three Million Four Hundred Ninety-Five Thousand Four Hundred and Twelve
(3,495,412) shares of Common Stock issuable upon the exercise of warrants that
are issued and outstanding as of the date of this Agreement.
 
(vi) One Million Five Hundred Thousand (1,500,000) shares of Common Stock
issuable upon the exercise of the maximum number of Warrants issuable pursuant
to the terms of Section 1.12 and the Note.
 
(c) Except as set forth in this Section 3.2 and in any registration statements,
reports, schedules, forms, statements and other documents (including exhibits
and all other information incorporated by reference) required to be filed by the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) since May 9, 2007 (the foregoing materials, together with any other
materials filed by the Company under the Exchange Act, whether or not required,
being collectively referred to herein as the “SEC Reports”), there are no
outstanding options, warrants, agreements, conversion rights, preemptive rights,
or other rights issued by the Company which may permit or require any
individual, corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
Governmental Authority (as defined below), or other entity of any kind
(“Person”), now or in the future to subscribe for, purchase or otherwise acquire
any other securities of the Company.

- 5 -

--------------------------------------------------------------------------------



Section 3.3. Authorization and Enforceability. The Company has all necessary
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Company, the
performance of its obligations hereunder, and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Company. This Agreement has been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by the Frost Group) constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application. The Warrants,
when and if issued pursuant to the terms of the Note, have been duly issued and
authorized and any share of Common Stock issued upon the exercise thereof
according to their respective terms, as applicable, will be duly and validly
issued, fully paid and non-assessable, free and clear of all Liens and shall not
be subject to preemptive or similar rights of stockholders.
 
Section 3.4. No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provisions of its articles of incorporation or by-laws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to any other Person any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party, or by which any
property or asset of the Company is bound, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any Governmental Authority to which the Company is subject, or by which any
property or asset of the Company is bound, except in the case of each of clauses
(ii) and (iii), such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
 
Section 3.5. Consents and Approvals. Except as set forth on Schedule 3.5, and
such other consents, authorizations, filings, approvals, notifications and
registrations which, if not obtained or made, could not reasonably be expected
to have a Material Adverse Effect, the execution, delivery and performance of
this Agreement by the Company does not require any consent, authorization,
filing with, approval, notification or registration to or with any Person by the
Company.
 
Section 3.6. Financial Information. Each of the financial statements of the
Company set forth in the SEC Reports (collectively, the “Financial Statements”)
is accurate and complete in all material respects and is consistent with the
books and records of the Company. Such financial statements present fairly in
all material respects the financial condition and results of operations of the
Company as of the dates thereof or for the periods covered thereby.

- 6 -

--------------------------------------------------------------------------------



Section 3.7. Absence of Changes. Except as set forth in Schedule 3.7 or as
otherwise expressly provided by this Agreement and the Stock Purchase Agreement
or the SEC Reports, since December 31, 2007, there has not been:
 
(a) any declaration, setting aside or payment of any dividend on, or other
distribution (whether in cash, stock or property) in respect of, any of the
capital stock of the Company, or any purchase, redemption or other acquisition
by the Company of any of the Company’s capital stock or any other securities of
the Company, or any issuance of any options, warrants, calls or rights to
acquire any such shares or other securities, except for the issuance of shares
pursuant to the exercise of Options;
 
(b) any split, combination or reclassification of any of the capital stock of
the Company;
 
(c) any material change or alteration in the policy of the Company relating to
the granting of stock options to its employees, directors and consultants;
 
(d) any purchase or sale or other disposition, or any agreement or other legally
binding arrangement for the purchase, sale or other disposition, of any of the
material properties or assets of the Company, other than in the ordinary course
of business;
 
(e) any change by the Company in its accounting methods, principles or
practices;
 
(f) any damage, destruction or loss, not covered by insurance, which could
reasonably be expected to have a Material Adverse Effect; or
 
(g) any agreement or understanding whether in writing or otherwise, by the
Company to take any of the actions specified in subparagraphs (a) through (e)
above.
 
Section 3.8. Employment Contracts. The SEC Reports contain an accurate
description in all material respects of all employment and consulting agreements
with the Company’s executive officers.
 
Section 3.9. Sales Representatives, Dealers and Distributors. Except as set
forth in Schedule 3.9, the Company is not a party to any contract or agreement
with any Person under which such other Person is a sales agent, representative,
dealer or distributor of any of the products or services of the Company which by
its terms cannot be terminated on less than ninety (90) days prior notice
without requiring an additional payment as a result of termination.
 
Section 3.10. Brokers. No broker, finder or investment bank is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.
 
Section 3.11. Litigation. There is no action, suit, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against the Company before or by any United States federal, state or
local or any foreign government, governmental, regulatory or administrative
authority, agency or commission, or any court, tribunal, or judicial or arbitral
body (“Governmental Authority”). As of the date hereof, the Company is not
subject to any outstanding governmental order which has not been disclosed to
the Frost Group.

- 7 -

--------------------------------------------------------------------------------



Section 3.12. Title to Properties. Except as set forth on Schedule 3.12, the
Company has good and marketable title, free and clear of all Liens, to its
respective personal property and assets (other than the real property and Leases
which are addressed in Section 3.26) shown on the most recent balance sheet
included in the Financial Statements (the “Recent Balance Sheet”) or acquired
after the date of the Recent Balance Sheet, except for (i) assets that have been
disposed of since the date of the Recent Balance Sheet in the ordinary course of
business, and (ii) Liens reflected in the Recent Balance Sheet. For purposes of
this Agreement, “Lien” means any encumbrance, hypothecation, infringement, lien,
mortgage, pledge, restriction, security interest, title retention or other
security arrangement, or any other adverse right or interest, charge or claim of
a similar nature of or on any asset, property or property interest; provided,
however, that such term shall not include (a) liens for Taxes or assessments
which are not delinquent or being contested in good faith and for which adequate
reserves have been established on the Recent Balance Sheet; (b) mechanics’,
warehousemen’s, materialmen’s, contractors’, workmen’s, repairmen’s and
carriers’ liens, and other similar liens arising or incurred in the ordinary
course of business; (c) the rights of third-party suppliers or other vendors
having possession of manufacturing equipment; (d) rights of lessees, licensees
and other third parties having a right to possess or use assets in the ordinary
course of business; (e) rights of lessors, licensors and other third parties in
property owned by them which is leased to another Person or which another Person
has a right to use or possess; (f) with respect to real property, easements,
rights-of-way, restrictions, minor defects, encroachments or irregularities in
title and other similar charges or encumbrances not interfering in any material
respect with the use of such real property in the ordinary course of business;
(g) liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business; and (h) liens for water and sewer charges.
 
Section 3.13. Personal Property Leases. Except as set forth in Schedule 3.13,
all of the personal property leased to the Company is subject to leases which,
to the knowledge of the Company, are valid and in full force and effect, and to
the knowledge of the Company no event has occurred which, with notice or lapse
of time or both, would constitute a material default under any of these leases.
 
Section 3.14. Intentionally Omitted.
 
Section 3.15. Intentionally Omitted.
 
Section 3.16. Contracts. 
 
(a) The SEC Reports contain an accurate list of all material contracts,
agreements and arrangements to which the Company is a party and required to be
disclosed therein (“Material Contracts”).
 
(b) Other than as set forth on Schedule 3.16, the Company is not in violation or
in default of, in any material respect, or has failed to perform any material
obligation under, any Material Contract, and nothing has occurred that with
lapse of time or the giving of notice or both would constitute a material breach
or default of a Material Contract by the Company.

- 8 -

--------------------------------------------------------------------------------



(c) The Company has no powers of attorney outstanding (other than those issued
in the ordinary course of business with respect to tax matters and securities
filings).
 
Section 3.17. Permits. All material permits, authorizations, variances, notices,
approvals, registrations, certificates of completion or legal status,
certificates of occupancy, orders or other approvals or licenses granted by any
Governmental Authority (“Permits”) required as of the date hereof for the
Company to conduct its business as currently conducted have been issued to the
Company and are in effect. There are no material defaults existing under such
Permits and the Company has not received any notice and the Company has no
knowledge that the issuer of any such Permit intends to suspend, withdraw, limit
in any form or terminate any such Permit.
 
Section 3.18. Intentionally Omitted.
 
Section 3.19. Environmental Matters. To the knowledge of the Company, and except
as set forth in Schedule 3.19:
 
(a) the properties, facilities and assets owned and leased by the Company,
respectively, and the operations conducted thereon by the Company and the use,
maintenance, or operation of such properties, facilities and assets: 
 
(i) have been and are in compliance in all material respects with any applicable
federal, state, local or foreign laws, regulations and ordinances concerning
health and safety, pollution or protection of the environment, including by way
of illustration and not by way of limitation, if applicable, the Clean Air Act,
42 U.S.C. § 7401 et seq. the Federal Water Pollution Control Act of 1972, 33 
U.S.C. § 1251 et seq. (the “Clean Water Act”); the Resource Conservation and
Recovery Act of 1976, as amended, 42 U.S.C. § 6901 et seq. (“RCRA”); the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601 et seq. (“CERCLA”); the Toxic Substances Control Act,
15 U.S.C. §2601 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.;
the Emergency Planning and Community Right- to-Know Act, 42 U.S.C. § 11001
et seq.; the Pollution Prevention Act of 1990, 42 U.S.C. § 1301 et seq.; the
Federal Hazardous Materials Transportation Law, 49 U.S.C. §5101 et seq.; and the
Safe Drinking Water Act, 42 U.S.C. §§ 300(f) through 300(j); the Occupational
Safety and Health Act of 1970, 29 U.S.C. § 651 et seq. (including any amendments
or extensions thereof, and rules, regulations, standards or guidelines pursuant
to any of the foregoing) (each hereinafter an “Environmental Law”); and
 
(ii) are not subject to any existing, pending or threatened, investigation,
inquiry or proceeding by any Governmental Authority for any material liability
(absolute, contingent or otherwise) or obligations under any Environmental Law.
 
(b) no toxic, hazardous or noxious substance, material or waste, the treatment,
handling, storage, transportation or Release (as defined below) of which is
regulated by any Governmental Authority, including, but not limited to,
petroleum or constituents thereof, asbestos or any asbestos-containing material
of any kind or character which is now or may become friable and polychlorinated
biphenyls, or any other materials or substances designated as “hazardous
substances” pursuant to Section 311 of the Clean Water Act, defined as
“hazardous waste” pursuant to Section 1004 of RCRA, or defined as “hazardous
substances” pursuant to Section 101 of CERCLA (“Hazardous Substances”) have been
disposed of or otherwise Released by the Company except in compliance in all
material respects with Environmental Laws and in a manner which has not and is
not reasonably likely to give rise to any material liability (absolute,
contingent or otherwise) under Environmental Law; 

- 9 -

--------------------------------------------------------------------------------



(c) the Company has no material liability (absolute, contingent or otherwise) in
connection with any Release of any Hazardous Substances into the environment or
arising under Environmental Law;
 
(d) (i) no request for information or notice of any liability, potential
liability or obligation under any violation of any Environmental Law has been
received by the Company, and (ii) the Company has not been named as a
“potentially responsible party” or received a request for information in
connection with any litigation, investigation or similar matter arising under
Environmental Laws. The term “Released” hereunder means any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing into the environment of Hazardous Substances
(including without limitation, the abandonment or disposal of barrels,
containers or other receptacles containing any Hazardous Substances).
 
Section 3.20. Intellectual Property.
 
(a) The Company owns or licenses or, to the knowledge of the Company, otherwise
possesses legally enforceable rights to use, all patents, trademarks, trade
names, service marks, copyrights, and any applications therefor, technology,
know-how, trade secrets, ideas, algorithms, processes, computer software
programs or applications, and tangible or intangible proprietary information or
material (collectively the “Intellectual Property”) that are used by the Company
in and are material to its business as currently conducted.
 
(b) Except as set forth in Schedule 3.20, to the knowledge of the Company, all
grants, registrations and applications for Intellectual Property owned by the
Company that are used in and are material to the conduct of its business as
currently conducted (i) are valid, subsisting, in proper form and enforceable,
and have been duly maintained, including the submission of all necessary filings
and fees in accordance with the legal and administrative requirements of the
appropriate jurisdictions, and (ii) have not lapsed, expired or been abandoned,
and no application or registration therefor is the subject of any legal or
administrative proceeding before any Governmental Authority in any jurisdiction.
 
(c) To the knowledge of the Company, the Intellectual Property owned by the
Company is not being infringed by any third party. To the knowledge of the
Company, the conduct of its business as currently conducted does not conflict
with or infringe in any way on any proprietary right of any third party. There
is no claim, suit, action or proceeding pending or, to the knowledge of the
Company, threatened against the Company (i) alleging any such conflict or
infringement with any third party’s proprietary rights, or (ii) challenging the
ownership, use, validity or enforceability of the Intellectual Property. 

- 10 -

--------------------------------------------------------------------------------



(d) To the knowledge of the Company, the Company is not, nor will it be as a
result of the execution and delivery of this Agreement or the performance of its
obligations under this Agreement, in breach of any license, sublicense or other
agreement relating to the Intellectual Property.
 
Section 3.21. Tax Matters. Except as set forth in Schedule 3.21:
 
(a) The Company has timely filed with the Internal Revenue Service and any other
domestic or foreign Governmental Authority responsible for the administration of
any Taxes (“Tax Authority”), as appropriate, all material returns, declarations,
reports, claims for refund, or information returns or statements relating to
Taxes, including any schedule or attachment thereto, and including any
amendments thereof (“Tax Returns”) that it was required to file, and such Tax
Returns are true, correct and complete in all material respects. All material
federal, state, local, or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Code §59A), customs duties, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not
(“Taxes”) due and owing by the Company have been paid.
 
(b) The Company has not been, and is not now subject to, any audits with regard
to any Taxes or Tax Returns of the Company and there are no outstanding
deficiencies or assessments asserted in writing by any Tax Authority.
 
(c) There are no outstanding agreements, consents or waivers extending the
statutory period of limitations applicable to the assessment of any Taxes or
deficiencies against the Company, and the Company is not a party to any
agreement providing for the allocation or sharing of Taxes.
 
(d) The Company has not filed a consent to the application of Section 341(f) of
the Internal Revenue Code of 1986, as amended through the date hereof, and the
rulings and regulations promulgated thereunder (“Code”). 
 
(e) The Company is not nor has it been a United States real property holding
company (as defined in Section 897(c)(2) of the Code) during the applicable
period specified in Section 897(c)(1)(ii) of the Code.
 
(f) The unpaid (but not yet due) Taxes of the Company did not, as of the Recent
Balance Sheet, exceed the reserve for tax liability set forth on the face of the
Recent Balance Sheet.
 
(g) There are no Liens for Taxes upon any of the assets of the Company, except
for Liens for Taxes not yet due and payable (or for Taxes that the Company is
contesting in good faith through appropriate proceedings) for which adequate
reserves have been established on the Recent Balance Sheet.

- 11 -

--------------------------------------------------------------------------------



Section 3.22. Employment Matters. The Company has not experienced any material
strikes, collective labor grievances or other collective bargaining disputes in
the last five (5) years. The Company is not and has not been a party to any
collective bargaining agreements. To the Company’s knowledge, there is no
organizational effort presently being made or threatened by or on behalf of any
labor union with respect to employees of the Company. The Company has complied
with all applicable laws relating to employment, employment discrimination and
employment practices, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.
 
Section 3.23. Employee Benefit Matters.
 
(a) Schedule 3.23 lists all employee benefit plans (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended through the
date hereof, and the rulings and regulations promulgated thereunder (“ERISA”))
and all bonus, stock option, stock purchase, profit sharing, savings,
disability, incentive, deferred compensation, retirement, severance or other
employee benefit plans, programs or arrangements, and all employment or
compensation agreements, in each case for the benefit of, or relating to,
current employees and former employees of the Company (collectively, the
“Plans”).
 
(b) With respect to each Plan, the Company has made available to the Frost Group
true and complete copies of (i) all plan documents, as in effect on the date
hereof, (ii) the latest Internal Revenue Service determination letter, if
applicable, (iii) the last filed Form 5500, if applicable, and (iv) summary plan
descriptions, if any, and all modifications thereto communicated to employees.
 
(c) To the knowledge of the Company, all Plans are in compliance in all material
respects with the requirements prescribed by applicable statutes, orders or
governmental rules or regulations currently in effect with respect thereto, and
the Company has performed all material obligations required to be performed by
them under, and are not in any material respect in default under or in violation
of, any of the Plans.
 
(d) To the knowledge of the Company, neither the Company nor any of its
directors, officers, employees or agents has, with respect to any Plan, engaged
in or been a party to any “prohibited transaction”, as such term is defined in
Section 4975 of the Code or Section 406 of ERISA, which could result in the
imposition of either a penalty assessed pursuant to Section 502(i) of ERISA or a
Tax imposed by Section 4975 of the Code, in each case applicable to the Company
or any Plan.
 
(e) There are no pending or, to the knowledge of the Company, threatened claims,
lawsuits or arbitrations (other than routine claims for benefits), relating to
any of the Plans, which have been asserted or instituted against the Company,
any Plan or the assets of any trust for any Plan. No Plan is a “multiemployer
plan” (as defined in Section 3(37) of ERISA) or is subject to Title IV of ERISA.
The Company has complied in all material respects with the provisions of
Section 4980B of the Code and Part 6 of Title I of ERISA, if applicable.
 
Section 3.24. Insurance. Set forth on Schedule 3.24 is a true and complete list
of all policies of fire, liability, workmen’s compensation and other similar
forms of insurance owned or held by the Company, which policies are in full
force and effect, and no notice of cancellation or termination has been received
with respect to any such policy.

- 12 -

--------------------------------------------------------------------------------



Section 3.25. Compliance with Laws. Except as set forth in Schedule 3.25, the
Company has complied and remains in compliance with all applicable laws,
regulations and zoning ordinances of any Governmental Authority, except for
those instances of non-compliance that could not reasonably be expected to have
a Material Adverse Effect, and the Company has no knowledge of and has not
received any notice alleging any such violation of any such laws, regulations or
zoning ordinances.
 
Section 3.26. Real Estate.
 
(a) Owned Properties. The Company does not own any real property.
 
(b) Leased Properties. Schedule 3.26 sets forth a list of all of the leases and
subleases for real property and all amendments, modifications and supplements
thereto, if any (“Leases”), in which the Company has a leasehold or subleasehold
interest. The Company has delivered, or caused to be delivered, to the Frost
Group true and complete copies of each of the Leases described in Schedule 3.26.
With respect to each Lease listed in Schedule 3.26 and except as set forth in
Schedule 3.26, (i) to the knowledge of the Company, each Lease is legal, valid,
binding, and enforceable, and in full force and effect; (ii)  the Company is not
in violation or in default of, in any material respect, or has failed to perform
any material obligation under, any Lease, and nothing has occurred that with
lapse of time or the giving of notice or both would constitute a material breach
or default of any Lease by the Company; and (iii)  the Company has not assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
any Lease. 
 
Section 3.27. Disclosure. The Company has provided the Frost Group with all
information requested by Frost Group in connection with its decision to enter
into this Agreement. To the Company’s knowledge, neither this Agreement, the
exhibits and schedules hereto nor any other document delivered by the Company to
Frost Group or their attorneys or agents in connection herewith or therewith or
with the transactions contemplated hereby or thereby, contain any untrue
statement of a material fact nor, to the best of the Company’s knowledge, omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading. The Company does not represent or warrant that
it will achieve any financial projections provided to Frost Group.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF FROST GROUP
 
The Frost Group represents and warrants to Borrower as of the date of this
Agreement, and as of the date of the issuance of the Warrants, if any, as
follows:
 
Section 4.1. Capacity; Execution of Agreement. The Frost Group has all requisite
power, authority, and capacity to enter into this Agreement and to perform the
transactions and obligations to be performed by it hereunder. The execution and
delivery of this Agreement, and the performance by the Frost Group of the
transactions and obligations contemplated hereby have been duly authorized by
all requisite corporate action of the Frost Group. This Agreement has been duly
executed and delivered by the Frost Group and constitutes a valid and legally
binding agreement of the Frost Group, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, both state and federal,
affecting the enforcement of creditors’ rights or remedies in general from time
to time in effect and the exercise by courts of equity powers or their
application of principles of public policy.

- 13 -

--------------------------------------------------------------------------------



Section 4.2. Formation and Standing. The Frost Group is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Florida. The Frost Group has the requisite power and authority to own
and operate its properties and assets, and to carry on its business as currently
conducted.
 
Section 4.3. Power and Authority. The Frost Group has all requisite legal and
other power and authority to execute and deliver this Agreement and to carry out
and perform its other obligations hereunder.
 
Section 4.4. Brokers or Finders. The Frost Group has not engaged any brokers,
finders or agents, or incurred, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement and the transactions contemplated hereby.
 
Section 4.5. Knowledge of Investment and its Risks. The Frost Group has such
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of an investment in the Warrants and in the
Common Stock underlying the Warrants (the “Underlying Common Stock”). The Frost
Group understands that an investment in Borrower represents a high degree of
risk and there is no assurance that the Borrower’s business or operations will
be successful.
 
Section 4.6. Investment Intent. The Frost Group hereby represents and warrants
that (i) the Warrants and the Underlying Common Stock are being acquired for
investment for the Frost Group’s own account, and not as a nominee or agent and
not with a view to the resale or distribution of all or any part of the Warrants
or the Underlying Common Stock, and the Frost Group has no present intention of
selling, granting any participation in, or otherwise distributing any of the
Warrants and the Underlying Common Stock within the meaning of the Securities
Act of 1933 (as amended, the “1933 Act”), (ii) the Warrants and the Underlying
Common Stock are being acquired in the ordinary course of the Frost Group’s
business, and (iii) the Frost Group does not have any contracts, understandings,
agreements, or arrangements, directly or indirectly, with any person and/or
entity to distribute, sell, transfer, or grant participations to such person
and/or entity with respect to, any of the Warrants and the Underlying Common
Stock. The Frost Group is not purchasing the Warrants and the Underlying Common
Stock as a result of any advertisement, article, notice or other communication
regarding the Warrants and the Underlying Common Stock published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

- 14 -

--------------------------------------------------------------------------------



Section 4.7. Frost Group Status. The Frost Group is an “accredited investor” as
that term is defined by Rule 501 of Regulation D promulgated under the 1933 Act.
The Frost Group is not registered as a broker-dealer under Section 15 of the
Exchange Act or an affiliate of such broker-dealer.
 
Section 4.8. Disclosure. The Frost Group has reviewed the information provided
to the Frost Group by Borrower in connection with the Frost Group’s decision to
purchase the Warrants and the Underlying Common Stock, including but not limited
to, Borrower’s publicly available filings with the SEC and the information
contained therein. Borrower has provided the Frost Group with all the
information that the Frost Group has requested in connection with the decision
to purchase the Warrants and the Underlying Common Stock. The Frost Group
further represents that the Frost Group has had an opportunity to ask questions
and receive answers from Borrower regarding the business, properties, prospects,
and financial condition of Borrower. All such questions have been answered to
the full satisfaction of the Frost Group. Neither such inquiries nor any other
investigation conducted by or on behalf of the Frost Group or its
representatives or counsel shall modify, amend, or affect the Frost Group’s
right to rely on the truth, accuracy, and completeness of the disclosure
materials and Borrower’s representations and warranties contained herein.
 
Section 4.9. No Registration. The Frost Group further understands that
(i) neither the offering nor the sale of the Warrants or the Underlying Common
Stock has been registered under the 1933 Act or any applicable state securities
laws in reliance upon exemptions from the registration requirements of such
laws, (ii) the Warrants and the Underlying Common Stock must be held by the
Buyer indefinitely unless the sale or transfer thereof is subsequently
registered under the 1933 Act and any applicable state securities laws, or an
exemption from such registration requirements is available, (iii) Borrower is
under no obligation to register any of the Warrants or any share of the
Underlying Common Stock on the Frost Group’s behalf or to assist the Frost Group
in complying with any exemption from registration, and (iv) Borrower will rely
upon the representations and warranties made by the Frost Group in this
Agreement in order to establish such exemptions from the registration
requirements of the 1933 Act and any applicable state securities laws.
 
Section 4.10. Transfer Restrictions. The Frost Group will not transfer any of
the Warrants unless such transfer is permitted under the Warrant Certificate and
will not transfer any of the Underlying Common Stock unless such transfer is
registered or exempt from registration under the 1933 Act and such state
securities laws, and, if requested by Borrower in the case of an exempt
transaction, the Frost Group has furnished an opinion of counsel reasonably
satisfactory to Borrower that such transfer is so exempt. The Frost Group
understands and agrees that (i) the certificates evidencing the Warrants and the
Underlying Common Stock will bear appropriate legends indicating such transfer
restrictions placed upon such securities, (ii) Borrower shall have no obligation
to honor transfers of any of the Warrants or the Underlying Common Stock in
violation of such transfer restrictions, and (iii) Borrower shall be entitled to
instruct any transfer agent or agents for the securities of Borrower to refuse
to honor such transfers.
 
Section 4.11. No Solicitation. The Frost Group (i) did not receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available, with respect to the Warrants or the
Underlying Common Stock or (ii) was not solicited by any person, other than by
representatives of Borrower, with respect to a purchase of the Warrants or the
Underlying Common Stock.

- 15 -

--------------------------------------------------------------------------------



Section 4.12. Principal Address. The Frost Group’s principal executive office is
set forth in Section 5.6 below.
 
ARTICLE V
MISCELLANEOUS
 
Section 5.1. Survival of Representations and Warranties; Indemnification.
 
(a) The representations and warranties of Borrower and the Frost Group contained
in or made pursuant to this Agreement will survive the execution and delivery of
this Agreement and the Initial Closing, and for an additional 12 months
subsequent to the Initial Closing, and with respect to the representations and
warranties of Borrower only, for the longer of an additional 12 months
subsequent to any subsequent Advance and the time period during which any
Obligations are outstanding, and with respect to the representations and
warranties of the Frost Group, for an additional 12 months subsequent to any
issuance of Warrants.
 
(b) Borrower hereby agrees to indemnify and hold harmless the Frost Group and,
as applicable, its officers, directors, stockholders, agents and representatives
from and against any and all claims, demands, losses, damages, expenses or
liabilities (including reasonable attorneys’ fees) due to or arising out of a
material breach of any representation, warranty or covenant provided, made or
agreed to by Borrower hereunder or under the Note.
 
(c) The Frost Group hereby agrees to indemnify and hold harmless Borrower and,
as applicable, its officers, managers, directors, stockholders, members, agents
and representatives from and against any and all claims, demands, losses,
damages, expenses or liabilities (including reasonable attorneys’ fees) due to
or arising out of a material breach of any representation, warranty or covenant
provided, made or agreed to by the Frost Group hereunder.
 
Section 5.2. Successors and Assigns. This Agreement is binding upon and inures
to the benefit of the parties and their successors and assigns. Borrower may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Frost Group. The Frost Group may assign its rights and
obligations hereunder to an entity directly or indirectly controlled by or under
common control with the Frost Group.
 
Section 5.3. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.
 
Section 5.4. Facsimile. A facsimile copy of an original written signature shall
be deemed to have the same effect as an original written signature.

- 16 -

--------------------------------------------------------------------------------



Section 5.5. Captions and Headings. The captions and headings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
Section 5.6. Notices. Unless otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement will be in
writing and will be conclusively deemed to have been duly given (i) when hand
delivered to the other party; (ii) upon receipt, when sent by facsimile to the
number set forth below or email to the address set forth below; (iii) five
business days after deposit in the U.S. mail, postage prepaid and addressed to
the other party at the address set forth below; or (iv) the next business day
after deposit with a national overnight delivery service, postage prepaid,
addressed to the parties as set forth below with next business day delivery
guaranteed. Each person making a communication hereunder by facsimile or email
will promptly confirm by telephone to the person to whom such communication was
addressed each communication made by it by facsimile or email pursuant hereto
but the absence of such confirmation will not affect the validity of any such
communication. A party may change or supplement the addresses given below, or
designate additional addresses for purposes of this Section 5.6, by giving the
other party written notice of the new address in the manner set forth above.
 
If to Borrower:
 
Modigene Inc.
3 Sapir Street
Weizmann Science Park
Nes-Ziona, Israel 74170
Attention: Chief Executive Officer
Phone: (972) 8 930-0051
Facsimile: (972) 8 930-0091
 
with a copy to:
 
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison, Suite 3900
Chicago, Illinois 60606
Attention: Gretchen Anne Trofa, Esq.
Phone: 312-984-3100
Facsimile: 312-984-3150
 
If to the Frost Group:
 
The Frost Group, LLC
4400 Biscayne Blvd.
15th Floor
Miami, FL 33137
Attention: Steven D. Rubin
Phone: 305-575-6015
Facsimile: 305-575-6444

- 17 -

--------------------------------------------------------------------------------



Section 5.7. Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of Borrower and the Frost Group.
 
Section 5.8. Enforceability; Severability. The parties hereto agree that each
provision of this Agreement will be interpreted in such a manner as to be
effective and valid under applicable law. If one or more provisions of this
Agreement are nevertheless held to be prohibited, invalid or unenforceable under
applicable law, such provision will be effective to the fullest extent possible
excluding the terms affected by such prohibition, invalidity or
unenforceability, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. If the prohibition, invalidity or
unenforceability referred to in the prior sentence requires such provision to be
excluded from this Agreement in its entirety, the balance of the Agreement will
be interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms.
 
Section 5.9. Governing Law. This Agreement shall be construed in accordance
with, and governed in all respects by, the laws of the State of Florida.
 
Section 5.10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF. EACH OF THE PARTIES HERETO ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF THE OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES
HERETO HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT EACH HAS REVIEWED OR HAD THE
OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH SUCH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED
AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
Section 5.11. Further Assurances; Access. The Frost Group and Borrower will from
time to time and at all times hereafter make, do, execute, or cause or procure
to be made, done and executed such further acts, deeds, conveyances, consents
and assurances without further consideration, which may reasonably be required
to effect the transactions contemplated by this Agreement. Upon reasonable
written notice, Borrower shall afford the officers, employees and authorized
agents and representatives of the Frost Group reasonable access, during normal
business hours, to the offices, properties, books, records and such additional
financial and operating data and other information regarding the assets,
goodwill and business of the Borrower as the Frost Group may from time to time
reasonably request.

- 18 -

--------------------------------------------------------------------------------



Section 5.12. Entire Agreement. This Agreement and all exhibits hereto and
thereto constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and no party will be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth herein or therein.
 
Section 5.13. Delays or Omissions. No delay or omission to exercise any right
power or remedy accruing to any party under this Agreement, or upon any breach
or default of any other party under this Agreement, will impair any such right,
power or remedy of such non-breaching or non-defaulting party nor will it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
will any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
provisions or conditions of this Agreement, must be in writing and will be
effective only to the extent specifically set forth in such writing. Except as
otherwise set forth herein, all remedies, either under this Agreement or by law
or otherwise afforded to any party, will be cumulative and not alternative.
 
Section 5.14. Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.
 
Section 5.15. Equitable Relief. The parties hereto recognize that, if such party
fails to perform or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the other parties. Each party
hereto therefore agrees that the other parties are entitled to seek temporary
and permanent injunctive relief and any other equitable remedy a court of
competent jurisdiction may deem appropriate in any such case.
 
Section 5.16. No Strict Construction. The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
Section 5.17. Public Announcements. No public announcements shall be made by any
party hereto relating to the transactions contemplated by this Agreement without
the prior written consent of Borrower and the Frost Group, such consent not to
be unreasonably withheld, except where required by applicable law; provided,
however, that in the event of such a legally required disclosure, the disclosing
party will consult with the other consenting party with respect to the text of
such disclosure and will provide the other consenting party with a copy of the
disclosure prior to its publication.
 
Section 5.18. Expenses. Each party shall bear its own costs and expenses in
connection with the transactions contemplated hereby, except to the extent that
Lender’s Expenses shall be Obligations subject to the provisions hereof.

- 19 -

--------------------------------------------------------------------------------



Section 5.19. Exhibits and Schedules. All exhibits, annexes and schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. A disclosure in any particular
Schedule to this Agreement or otherwise in this Agreement shall be deemed a
disclosure for each and every other Schedule where such disclosure is relevant.
 
[Signatures begin on next page.]

- 20 -

--------------------------------------------------------------------------------



IN WITNESS THEREOF, this Agreement has been executed by the undersigned as of
the day, month and year first above written.
 
Modigene Inc.
 
By:
/s/ Shai Novik
 
Name: Shai Novik
Title: President
 
The Frost Group, LLC
 
By:
/s/ Phillip Frost  
 
Name: Phillip Frost, M.D.
Title: President


- 21-

--------------------------------------------------------------------------------


 